—Order of disposi*10tion, Family Court, New York County (Mary Bednar, J.), entered on or about April 29, 1997, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crime of assault in the third degree, and placed him on probation for 18 months, unanimously affirmed, without costs.
The court’s fact-finding determination that the victim suffered “physical injury” (Penal Law § 10.00 [9]) and that such injury was intended by appellant was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Inconsistencies in testimony and other matters relating to credibility were properly presented to the trier of facts and we see no reason to disturb its findings. Given these credibility determinations, there was ample evidence supporting the elements of assault in the third degree. Concur — Milonas, J. P., Ellerin, Rubin and Mazzarelli, JJ.